Citation Nr: 1612242	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A) and/or housebound status (HB).

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

3.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air Force from April 1966 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When perfecting his appeal in May 2009, the Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices.  In July 2009, he asked that the location be changed to the RO.  This Travel Board hearing was scheduled for September 2009, but upon being notified of the date, the Veteran requested rescheduling.  Most recently, in February 2010, he stated that he would not be able to appear at any hearing due to failing health, and withdrew his request.

In prior August 2013 and September 2015 Board decisions, these matters were remanded for further development.  All requested actions having been taken, the claims are now returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of a low back disability rated 40 percent disabling, a right knee replacement disability rated 30 percent disabling, a left knee disability rated 10 percent disabling, and an ulcer disability rated 20 percent disabling; his combined schedular rating is 70 percent.

2.  The Veteran is in receipt of total disability based on individual unemployability (TDIU) based on the combined impact of his low back and knee disabilities.

3.  The Veteran has no service-connected amputations or loss of use of any extremity, blindness, burns, or inhalational injuries.

4.  The Veteran's need for the regular assistance of another is not due to service-connected disabilities.

5.  The Veteran is not bedridden.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on A&A or HB status are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 4.63, 4.71a (2105).

2.  The criteria for entitlement to SAH are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809, 4.63, 4.71a (2015).

3.  The criteria for entitlement to SHA are not met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a, 4.63, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2008 and August 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records and VA medical treatment record have been obtained; he did not identify any private treatment records pertinent to the appeal.  The Board notes that although the current record reflects ongoing VA treatment, remand to secure such records is not necessary, and the Veteran is not prejudiced.  Recent VA examiners who reviewed the complete electronic file, to include records maintained by the medical center, summarized the content of such sufficiently for the Board to determine that they are not relevant to the current appeal, as they involved nonservice-connected disabilities.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in 2008, 2013, and 2015.  The most recent examination was ordered by the Board to ensure sufficient clinical findings and descriptions of functional impact to allow application of the entitlement criteria.  The current examination provided such, and therefore fulfills the requirements of the Board's September 2015 remand.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


SMC

The Veteran seeks entitlement to SMC on the basis of A&A or HB status.  SMC is designed to provide a higher level of compensation to Veterans who, by reason of the singular or combined effects of service-connected disabilities, face challenges above and different than the loss of earning capacity the rating schedule is designed to evaluate.  38 C.F.R. §§ 3.350, 4.1.

	HB

SMC/HB may be awarded on either of two bases.  Statutory housebound is granted when a Veteran has a single disability rated totally (100 percent) disabling and an additional disability or disabilities independently rated a combined 60 percent disabling.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The total disability rating requirement may be met by a finding of TDIU where that award is based on one single condition; even though an award of TDIU allows consideration of multiple conditions as a single disability under 38 C.F.R. § 4.16(a), entitlement to SMC does not allow such.  Bradley v. Peake, 22 Vet.App. 280 (2008); VAOGCPREC 66-91.

Factual HB, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling, to include TDIU based on one condition.  Additionally, the Veteran must demonstrate that his service-connected disabilities render him unable to leave the immediate premises of his home.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet.App. 280 (2008).  This does not mean a Veteran can never leave his house, only that he must generally stay within the immediate surroundings.  Occasionally leaving for appointments is allowable, but generally the Veteran must "stick close to home."   

Here, the Veteran does have a total disability rating.  None of his service-connected disabilities are rated as 100 percent disabling independently, however.  They consist of a low back disability rated 40 percent disabling, a right knee replacement disability rated 30 percent disabling, a left knee disability rated 10 percent disabling, and an ulcer disability rated 20 percent disabling; his combined schedular rating is 70 percent.  The total disability is based on TDIU.  Further, as the June 2009 decision granting that benefit makes clear, it is due to the combined impact of his service-connected low back and left and right knees.  TDIU is not due to single service-connected condition.  Hence the threshold schedular requirement for HB under any theory is not met, and an SMC/HB benefit may not be granted.

	A&A

Turning to the greater SMC benefit of A&A, neither the authorizing statute nor the implementing regulations establish a need for a single total disability rating, or even a finding of total disability.  A&A requires a factual finding that service-connected disabilities render a Veteran in need of the regular assistance of another person to attend to the activities of daily living (dressing and undressing, hygiene, toileting, etc.) or to protect himself from the normal daily hazards and dangers of his environment.  38 C.F.R. §§ 3.350, 3.52(a).  SMC at this level may also be paid based on finding that a Veteran is permanently bedridden, has anatomical loss or loss of use of both feet, has anatomical loss or loss of use of one hand and one foot, or is blind in both eyes (vision of 5/200 or less).  38 C.F.R. §§ 3.350, 3.52(a).  Loss of use of a hand or foot is defined as having "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance."  38 C.F.R. § 4.63.

Review of the Veteran's service-connected disabilities does not reveal any visual impairment, and he has not had any amputations or impairment of either upper extremity.  He does have complaints of right shoulder problems, but such are not service-connected.  Similarly, while the Veteran reports, and doctors identify, impaired sensation and use of the feet, such does not rise to the level of loss of use.  There is no foot drop or complete paralysis, and the Veteran remains able to stand and walk, albeit in a limited basis.  He would not be equally well served by a prosthesis.  Moreover, even if loss of use of the feet was found, it is not attributed to any service-connected disability.  The December 2015 examiner noted that based on the testing shown in ongoing VA treatment records, only a small amount of neurological complaints were referable to the back, and none to the knees.  Instead, a nonservice-connected progressive myopathy or myositis was identified.  Finally, although the Veteran describes sever impairment of his mobility and functional capacity, he does not allege that he is bedridden, which requires necessary confinement to bed, and not merely voluntarily staying in bed for long periods of time.  Accordingly, entitlement to SMC at the A&A level is not warranted for any of the listed disabilities or combinations of disabilities, or for bedridden status.

Indeed, the Veteran does not allege such.  He instead focuses on the need for help with daily activity.  Repeated VA examination reports and statements by treating doctors indicate that the Veteran does in fact require assistance.  Unfortunately, such is not related to his service-connected disabilities.  As the most recent VA examiner discussed in detail in November 2015, while they certainly contribute to his need in some manner, they do not in and of themselves require the assistance of another.  For example, doctors note that the Veteran has back and knee pain, with restricted motion of each.  His unsteady gait and high fall risk, however, are caused by residuals of his nonservice-connected stroke in 2007.  It was at that time that he first required use of the wheelchair, and lost partial use of one of his upper extremities.  Although he improved after that, his nonservice-connected bilateral hip problems have again relegated him to a wheelchair following replacement surgeries.  Progress notes show that prior to his most recent 2013 surgery, he was walking mainly independently, using a walker only some of the time.  Further complicating his health picture is the progressive neurological condition, also nonservice-connected, that is now causing loss of sensation and motor function in the lower extremities.  No serious impairment of the upper extremities is shown; the VA examiner who conducted the 2013 examination for purposes of determining A&A entitlement noted that the minor complaints of pain were due to arthritis in his shoulders, and this was not seriously disabling and would not cause loss of use.

In sum, while the Veteran amply documents the difficulties presented by his wheelchair restriction and his need for assistance with running errands and doing chores around his home, to include cooking, the evidence does not show that such is due to service-connected disability.  If only his back, knees, and ulcer conditions are considered, the records demonstrate, in examination reports, progress notes, and the Veteran's own reports, that he would be mobile with little assistance, and able to attend to his daily needs.  

Accordingly, while the Veteran would benefit from the assistance of another, the Board cannot find that his need is due to service-connected disabilities, and entitlement to SMC/A&A is not warranted.

SAH/SHA

As the requirements for entitlement to a certificate of eligibility for either SAH or SHA are substantially similar, they are discussed together.

Entitlement to either benefit requires that a Veteran be found permanently and totally disabled by a service connected disability.  However, the qualifying disability must be one of the enumerated conditions listed in the applicable regulations.  The Veteran's entitlement to TDIU is not qualifying.

For SAH, the qualifying disability must be one of the following: 1) loss or loss of use of both lower extremities with the need for regular and constant use of an assistive device like a wheelchair, braces, crutches, or canes for mobility; 2) light perception only in one eye with loss or loss of use of one lower extremity; 3) loss or loss of use of one lower extremity in combination with residuals of disease or injury which affect balance or propulsion enough to require use of assistive devices; 4) the loss or use of one lower and one upper extremity which affect balance or propulsion enough to require use of assistive devices; 5) the loss or loss of use of both upper extremities at or above the elbows; or 6) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or one extremity and the trunk.  38 C.F.R. § 809(b).

For SHA, the qualifying disability must be due to: 1) loss or loss of use of both hands; 2) burns sufficiently deep to have caused contractures that result in limited motion of two or more extremities or at least one extremity and the trunk; 3) burns sufficiently deep to have caused contractures that result in limited motion of one or more extremities or the trunk; 4) residuals of an inhalational injury, such as pulmonary fibrosis, asthma, or chronic obstructive pulmonary disease; or 5) blindness in both eyes with no better than 20/200 vision is either eye.  38 C.F.R. § 809a(b).

As is noted above, the Veteran is service connected for a low back disability rated 40 percent disabling, a right knee replacement disability rated 30 percent disabling, a left knee disability rated 10 percent disabling, and an ulcer disability rated 20 percent disabling.  He has no visual impairment or respiratory condition which is service-connected, nor is there any upper extremity service-connected disability.  He has not sustained any serious burns related to service.  

While the Veteran does have disabilities of the lower extremities, and they are sufficient to preclude locomotion based on his regular use of a wheelchair or walker, none of the service-connected disabilities have resulted in loss of use of the legs.  Loss of use is defined as impairment of a level where a Veteran would be equally well served by amputation and use of a prosthetic device.  38 C.F.R. § 4.63.  The Board would note that this definition requires amputation, and so the insertion of a prosthetic device, such as with a knee replacement, is not qualifying in and of itself.  Remaining function must be considered.    

Progress notes and VA examination reports show that the Veteran retains a fair amount of function in both knees and the back.  The November 2015 examiner specified that there was no loss of use related to the service-connected disabilities.  Range of motion on the right was from 15 degrees to 100 degrees, and from 0 to 120 on the left.  Pain was the limiting factor; while the Veteran reported daily periods of increased pain relieved by rest, his description also shows that the majority of time, he remained at this baseline of use.  Further, while progress notes showed an antalgic gait and decreased endurance for standing consistent with the right knee surgery, the doctors also clearly show that standing and locomotion remain possible on the knee.  Given the level of impairment demonstrated in the service-connected joints, and as verified by clinical findings prior to his stroke, hip surgeries, and onset of the neurological disorder, the Veteran was able to use his feet and legs for balance and propulsion, the main functions of the lower extremities.  He walked, stood, and performed his daily activities despite the service-connected conditions.  Accordingly, the Board cannot find loss of use is established for either lower extremity.

In the absence of any of the enumerated qualifying disabilities, entitlement to SAH or SHA is not warranted.


ORDER

Entitlement to SMC on the basis of A&A or HB status is denied.

Entitlement to a certificate of eligibility for assistance in acquiring SAH is denied.

Entitlement to a certificate of eligibility for assistance in acquiring necessary SHA is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


